Affirming.
Appellants sought to set aside a deed made by their father Lether Davis; they were unsuccessful; hence this appeal. G.W. Davis, Sr., an old rural preacher, departed this life January 21, 1929, survived by Sarah Jane Woody, Mary Alice Richardson, and Reuben Davis as his only children and heirs at law.
G.W. Davis, Sr., had reared as a member of his family G.W. Davis, Jr., a son of Reuben Davis. When young G.W. Davis married Lether Warren, he brought his wife to the home of his grandparents, and there she has since resided. Five children were born to these young people. About six or seven years ago, G.W. Davis, Jr., killed a man, and was sent to the peniteniary. His wife and children continued to live *Page 769 
with old man Davis and his wife, the old people gave her and her children a home, and she waited on and attended them in their declining years; she also did the housework, cooking, washing, ironing, milking, gardening, much of the work on the farm, etc. The old man's daughters were very uncharitable in their remarks about her, which the old man resented, and an estrangement between him and his daughters resulted.
The old man had a farm worth about $1,100 or $1,200. On January 19, 1929, he sent for a deputy clerk, and at his directions this clerk prepared a deed conveying this farm to Lether Davis. This is the paper sought to be canceled, because, so it is alleged, its execution was procured by undue influence and the old man had not the mental capacity to execute such a paper. Two doctors so testify, but one of them had not seen him recently. The man who wrote the deed, the man who had written his will a few days before, a preacher who visited him and had a long talk with him just a few days before he died, men who had borrowed money from him, and who had recently settled those matters with him, all testify otherwise. There are 57 different depositions in the record besides some 7 or 8 affidavits, a dozen or more exhibits, and other papers. No useful purpose would be served by a discussion of them, and, from a reading of them, the conclusion comes that the chancellor did not err in sustaining this deed.
Judgment is affirmed.